Title: From George Washington to the Hartford Committee of Safety, 7 August 1776
From: Washington, George
To: Hartford Committee of Safety



Gentlemen
Head Qrs N. York 7th Aug. 1776

I am to acquaint you that I lately received a Letter from Major French who is a prisoner in Your place, signifying that his Parole would be out the 12th Inst. & that he had no intentions of renewing it—This Conduct I must confess appears very extraordinary as he cannot be ignorant that he has been hitherto considered as a prisoner of War, and that accepting his parole at first was an indulgence granted, solely to make his situation more easy & comfortable, & to prevent his experiencing the disagreeable Effects of a close confinement—I have expressed my sentiments to him freely on the Subject in my answer which I inclose unsealed for your perusal. I doubt not you will pursue such measures as are most proper on this Occasion—You will please to seal & deliver the Letter inclosed without delay, to avoid any trouble that may arise on accot of not delivering it previous to the date before mentioned. I am with due Respect & Regard Gentn Your very humble Servant

G.W.

